DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's arguments filed on 12/17/2021 have been entered.

Declaration
The declaration filed under 37 C.F.R. 1.132 (filed 12/17/2021) is not signed or dated and therefore not entered into the record nor considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2004/0132368 to Price in view of USPN 4,681,792 to Harpell.
Claim 1, Price discloses a ballistic material, comprising: a first woven ballistic fabric; a second woven ballistic fabric, and loose nonwoven fibers; wherein the first and second woven ballistic fabrics are consolidated by needlepunching to form a core material; wherein the loose nonwoven fibers are inserted in the interstices of the first woven and second woven ballistic fabrics (see entire document including [0009]-[0020]). 
Price does not appear to mention varying the first and second woven fabric deniers as claimed but Harpell discloses that it is known in the ballistic art to construct an improved ballistic material with one fabric layer(s) having a denier between 600 to 1500 and another fabric layer(s) having a denier of not greater than 50% of the second fabric denier (300 to 750) (see entire document including column 1, lines 6-15, the paragraph bridging columns 1 and 2, column 6, line 20 through column 7, line 9, the paragraph bridging columns 7 and 8, column 11, lines 35-64, and the Examples). Therefore, it would have been obvious to one having ordinary skill in the art to construct the layers of Price with a fabric layer(s) having a denier between 600 to 1500 and a fabric layer(s) having a denier of not greater than 50% of the second fabric denier (300 to 750), as taught by Harpell, motivated by a desire to improve the ballistic resistant properties of the ballistic resistant product. 
Claim 2, the second woven fabric has a denier at least 35% greater than the first woven fabric (column 11, lines 35-64 of Harpell).
Claims 3, the first woven ballistic fabric has a denier of 50 d to 1500 d and the second ballistic fabric has a denier of 500 d to 5000 d (column 11, lines 35-64 of Harpell). 

Claim 5, the ballistic material of Price comprises 1 to 20 layers of the first woven ballistic fabric and 1 to 20 layers of the second woven ballistic fabric ([0014]-[0020]).
Claims 6 and 7, the first ballistic fabric, the second ballistic fabric, and the nonwoven fibers may consist essentially of para-aramid fibers ([0017], [0019] and [0036]). 
Claim 8, the ballistic material may comprise 2 to 10 layers of woven para aramid fibers, 2 to 10 layers of woven para aramid fibers, and nonwoven fibers, consolidated by needlepunching ([0014]-[0018]). 
Claims 9 and 10, Price discloses that nonwoven fiber percentage is a known result effective variable [0022]. Therefore, it would have been obvious to one having ordinary skill in the art at to adjust the amount of nonwoven fibers, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 11, the ballistic material areal density is in a range of about 0.07 psf to about 10 psf [0010]. 
Claim 12, the ballistic material may comprise two core material layers [0021] and each core material layer may have an areal density in a range of about 0.07 psf to about 10 psf [0010]. 
Claims 13-15, the ballistic material may have an areal weight of 0.7 to 0.8 pounds per square foot [0010] and considering that the ballistic material taught by the applied prior art is substantially identical to the claimed ballistic material in terms of structure and materials, it would inherently possess the claimed properties. 





Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,681,792 to Harpell in view of USPAP 2004/0132368 to Price.
Claim 1, Harpell discloses a ballistic material comprising: woven fabric layer(s) having a denier between 600 to 1500 and another woven fabric layer(s) having a denier of not greater than 50% of the second fabric denier (300 to 750) (see entire document including column 1, lines 6-15, the paragraph bridging columns 1 and 2, column 6, line 20 through column 7, line 9, the paragraph bridging columns 7 and 8, column 11, lines 35-64, and the Examples).
Harpell does not appear to mention needlepunching loose nonwoven fibers into the first and second woven ballistic fabrics but Price discloses that such a needlepunching step stabilizes the fabric layers (see entire document including [0020]). Therefore, it would have been obvious to one having ordinary skill in the art to needlepunch loose nonwoven fibers into the first and second woven ballistic fabrics, motivated by a desire to stabilize the fabric layers. 
Claim 2, the second woven fabric has a denier at least 35% greater than the first woven fabric (column 11, lines 35-64).
Claim 3, the first woven ballistic fabric has a denier of 50 d to 1500 d and the second ballistic fabric has a denier of 500 d to 5000 d (column 11, lines 35-64). 
Claims 4 and 8, the first woven ballistic fabric has a denier of 125 d to 850 d and the second ballistic fabric has a denier of 500 d to 5000 d (column 11, lines 35-64). 
Claim 5, the ballistic material of Harpell comprises 1 to 20 layers of the first woven ballistic fabric and 1 to 20 layers of the second woven ballistic fabric (column 11, lines 36-65).
Claims 6 and 7, the first ballistic fabric and the second ballistic fabric may consist essentially of para-aramid fibers (paragraph bridging columns 3 and 4). The nonwoven fibers may also be para-aramid ([0019] and [0036] of Price). 
Claim 8, the ballistic material may comprise 2 to 10 layers of woven para aramid fibers, 2 to 10 layers of woven para aramid fibers (paragraph bridging columns 3 and 4, paragraph bridging columns 7 and 8, and column 11, lines 36-64).

Claim 11, the ballistic material areal density may be in the range of about 0.07 psf to about 10 psf (column 11, lines 36-64 and Examples). 
Claim 12, the ballistic material may comprise two core material layers (column 11, lines 36-64) and each core material layer may have an areal density in a range of about 0.07 psf to about 10 psf (column 11, lines 36-64 and Examples).
Claims 13-15, the ballistic material may have an areal weight of 0.7 to 0.8 pounds per square foot (column 11, lines 36-64 and Examples) and considering that the ballistic material taught by the applied prior art is substantially identical to the claimed ballistic material in terms of structure and materials, it would inherently possess the claimed properties. 

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments rely solely on the 1.132 declaration (filed 12/17/2021) as evidence of unexpected results but said declaration is unsigned and undated. As the declaration is unsigned and undated, the declaration is not entered into the record and not considered. Therefore, applicant’s arguments are not persuasive as there is no evidence of record to support the existence of unexpected results.
There is no evidence of record of results that are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on the applicant to establish results are unexpected and significant. The evidence relied upon should establish prima facie case of obviousness. See MPEP 716.02(e). 
The applicant argues that Price is the closest prior art and asserts that Price fails to teach the claimed fibers sizes. Applicant’s argument is not persuasive as the claims are rejected as unpatentable over Price in view of Harpell wherein Harpell teaches the claimed fiber sizes. Specifically, Price does not appear to mention varying the first and second woven fabric deniers as claimed but Harpell discloses that it is known in the ballistic art to construct an improved ballistic material with one fabric layer(s) having a denier between 600 to 1500 and another fabric layer(s) having a denier of not greater than 50% of the second fabric denier (300 to 750) (see entire document including column 1, lines 6-15, the paragraph bridging columns 1 and 2, column 6, line 20 through column 7, line 9, the paragraph bridging columns 7 and 8, column 11, lines 35-64, and the Examples). Therefore, it would have been obvious to one having ordinary skill in the art to construct the layers of Price with a fabric layer(s) having a denier between 600 to 1500 and a fabric layer(s) having a denier of not greater than 50% of the second fabric denier (300 to 750), as taught by Harpell, motivated by a desire to improve the ballistic resistant properties of the ballistic resistant product. 
Further, it is unclear why the applicant considers Price to be the closest prior art as the claims are also rejected as unpatentable over Harpell in view of Price. Specifically, Harpell discloses a ballistic material comprising: woven fabric layer(s) having a denier between 600 to 1500 and another woven fabric layer(s) having a denier of not greater than 50% of the second fabric denier (300 to 750) (see entire document including column 1, lines 6-15, the paragraph bridging columns 1 and 2, column 6, line 20 through column 7, line 9, the paragraph bridging columns 7 and 8, column 11, lines 35-64, and the Examples). Harpell does not appear to mention needlepunching loose nonwoven fibers into the first and second woven ballistic fabrics but Price discloses that such a needlepunching step stabilizes the fabric layers (see entire document including [0020]). Therefore, it would have been obvious to one having 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789